Citation Nr: 0824654	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-34 106	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUES

1.  Entitlement to service connection for a left index finger 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), with anxiety and panic.



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran had active service from September 1989 to 
February 1990 and from November 1990 to December 1994.  She 
had an additional unverified period of reserve service in the 
Army National Guard (ARNG).  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for PTSD is 
herein REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action is required.


FINDINGS OF FACT

1.  The competent and probative evidence does not establish 
the presence of a current left index finger disability.  

2.  The veteran does not have a left knee disability which is 
related to her active military service.


CONCLUSIONS OF LAW

1.  A left index finger disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in December 2004, March 2005, and 
March 2006 which fully addressed the notice elements and were 
sent prior to the initial RO decisions in this matter.  The 
letters informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  Although no longer 
required, the veteran was also asked to submit evidence 
and/or information in her possession to the RO.  Finally, the 
Board notes the RO sent the veteran a letter in March 2006 
informing her of how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, supra.  Moreover, 
the veteran has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claims.  The RO has 
obtained the veteran's post-service VA and private treatment 
records dated from 2002 to 2005.  Although the veteran was 
not examined for the purpose of addressing her service 
connection claims; given the facts of this case VA 
examinations are not required.  Specifically, under the 
statute, an examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).

In this case, there is no credible, competent evidence 
indicating that the claimed left index finger and left knee 
disabilities may be associated with service.  Instead, it is 
clear upon review of the record that the veteran developed 
the finger and knee disabilities claimed herein many years 
after separation from active military service, and that 
neither is related to any event of service.  Because the 
evidence of record is sufficient to make a decision in this 
case, VA is not required to provide the veteran with a 
medical examination absent a showing by the veteran of a 
current disability and an indication of a causal connection 
between the claimed disability and service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003); see also 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

Thus, it appears that all obtainable evidence identified by 
the veteran relative to these claims has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her left index finger and 
left knee claims under the VCAA.  Therefore, no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Where there is a chronic disease shown as such 
in service or within the presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A.  Left Index Finger

A fundamental element of a claim for service connection is 
competent evidence of a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  In Brammer v. Derwinski, 
3 Vet. App. 223 (1992), the Court of Appeals for Veterans 
Claims has noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  The Board 
recognizes that the presence of a chronic disability at any 
time during the claims process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, the 
issue nevertheless requires a medical nexus to active 
military service.  

The veteran's service treatment records (STRs) fail to reveal 
any significant ongoing left index finger problems other than 
a single episode of tendonitis in March 1993.  X-rays were 
normal, with no evidence of fracture.  There were no 
significant findings reported and no evidence of additional 
follow-up evaluation which would provide a basis for a 
current diagnosis of any chronic left index finger 
disability.  Given the opportunity to identify any history or 
symptoms associated with the in-service episode, the veteran 
reported no pertinent complaints during an enlistment 
examination for the ARNG in May 1997.  As such, the STRs 
militate against a finding that a chronic left index finger 
disability had its onset during service.  See Clyburn v. 
West, 12 Vet. App. 296, 301 (1999).  

In this case, the fact that a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  Here, 
there are no objective post-service clinical findings or 
competent medical opinion to indicate that the veteran has 
had continuing disabling symptomatology as a result of the 
single incidence of left index finger tendonitis in service.  
In fact, the claims folder is devoid of any treatment records 
or other medical documents pertaining to her left index 
finger.  Thus, there is no clinical confirmation that she 
suffers from an actual disability.  See Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) (service connection may not be 
granted for mere symptoms unaccompanied by actual 
disability).  In the absence of a clear diagnosis of a left 
index finger disability, or abnormality which is attributable 
to some identifiable disease or injury during service, an 
award of service connection is not warranted.  

B.  Left Knee Disability

The veteran's STRs are entirely negative for evidence of 
significant disability involving the left knee.  She did not 
indicate any specific injuries during service, and none is 
documented.  Thus, it appears that any pertinent complaints 
or injuries she may have experienced during service had 
resolved.  Moreover, no complaints or findings specific to 
the left lower extremity were recorded at the time of the 
enlistment physical for the ARNG in May 1997. 

The first documented medical treatment for a left knee injury 
did not occur until 2003, some nine years after the veteran's 
separation from active service in 1994.  In connection with a 
claim for Workers Compensation, the veteran reported twisting 
her left knee at work while trying to catch a cart that was 
falling.  Examination revealed moderate effusion with 
tenderness to the medial joint line and a positive McMurray's 
sign.

In addition, the lack of any evidence of complaints or 
symptoms in the intervening years since active service is 
itself evidence which tends to show that any left knee injury 
during service did not result in any residual disability.  
Rather, evidence of a prolonged period without medical 
complaint must be considered as a factor, along with other 
factors concerning the veteran's health and medical treatment 
during and after military service, which rebuts continuity of 
an injury.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact).  

In summary, greater probative weight is placed upon (1) the 
veteran's STRs, which are entirely negative for a left knee 
disability; and (2) the post-service medical reports which 
clearly show treatment for a work-related left knee injury.  

A preponderance of the evidence weighs against both claims, 
and there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a left index finger disability is 
denied.

Service connection for a left knee disability is denied.  

REMAND

The veteran contends that she developed PTSD as a result of a 
personal assault during service.  The incident in question 
involves sexual harassment and rape by a fellow service 
member, with whom the veteran had been involved.  A careful 
review of the record reveals there is no evidence in the 
veteran's personnel file or service treatment records to 
reflect that a report of any physical assault or rape was 
made, or that medical attention or counseling was provided.  
However, she did provide the name of her alleged attacker, as 
well as the names of two other fellow servicemen in whom she 
reportedly confided in about her sexual victimization.  The 
claims file also includes correspondence purportedly sent to 
the veteran while she was in service.  Although none of the 
items of correspondence specifically mentions traumatic 
incidents or rape, they do appear to refer to the veteran's 
volatile relationship with her alleged attacker.  

While the record currently on appeal contains little evidence 
corroborating the veteran's claim that she was sexually 
assaulted during service, under 38 C.F.R. § 3.304(f)(3), 
evidence of behavior changes following the claimed in-service 
assault may constitute credible supporting evidence of the 
stressor.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to, a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.

With regard to personal assault cases, the Court has pointed 
out that "VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis."  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) 
(citing VA Adjudication Procedure Manual M21-1 (M21-1), Part 
III, 5.14c (8)-(9)) (later redesignated as Part VI, 
11.38b(2), and now rescinded), aff'd 124 F.3d 228 (Fed. Cir 
1997).  The Court has also held that these provisions of M21-
1, which provided special evidentiary procedures for PTSD 
claims based on personal assault, were substantive rules that 
are the equivalent of VA regulations.  See YR v. West, 11 
Vet. App. 393 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The Board notes that the aforementioned provisions of M21-1 
have been rescinded and reissued as amended in a manual 
rewrite (MR).  See M21-1MR, Part IV, Subpart ii, Chap. 1, 
Sec. D, Para. 17 (2006), entitled "Developing Claims for 
Service Connection for PTSD Based on Personal Trauma."  

In this case, the veteran's asserts that an abortion, her 
lack of personal and/or professional growth, and sudden 
weight gain were indicative of adverse changes in her 
behavior as a result of her mental duress from having been a 
victim of sexual assault.  However, there is currently no 
evidence to support this assertion.  While the STRs do 
confirm that she underwent an abortion, and do document 
significant weight gain, it is unclear from these records 
whether either was a result of the alleged sexual trauma.  

The veteran's history is also significant for childhood 
emotional and physical trauma.  A February 2002 mental health 
intake assessment noted that she came from a chaotic and 
abusive background which included time spent in a group home 
where she was sexually abused.  The veteran's mother and 
father were violent toward one another, and her father was 
also violent toward her.  The record currently contains 
diagnoses of PTSD, which appear to be based upon the 
childhood traumas as well as the in-service harassment.  

Notwithstanding the above, the Board notes when there are 
looming uncertainties about whether, for example, certain 
treatment the veteran received while in the military under 
other pretenses was, in actuality, for sexual-related trauma, 
or there were other events prior to service equally 
warranting consideration, VA adjudicators must refer her case 
to a psychiatrist/psychologist to have him/her review this 
evidence and determine whether it constitutes the type of 
behavior change, etc., contemplated by section 3.304(f)(3).  
See Patton v. West, 12 Vet. App. 272 (1999); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) (VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if it is 
necessary to decide the claim).

Also, during the course of the appeal the veteran has 
indicated in-service treatment at hospitals in Aschaffenburg, 
Frankfurt, and Darmstadt between 1993 and 1994.  She has 
asked that those records be obtained and considered in 
conjunction with her pending claim.  Therefore, the RO should 
make an attempt to obtain these records, as they may contain 
medical findings and other conclusions which might be 
determinative in the disposition of the PTSD claim. 

On remand, the RO should also issue notice to the veteran 
explaining the evidence necessary to corroborate a stressor 
during service to support her claim for PTSD due to personal 
assault, pursuant to 38 C.F.R. § 3.304(f).  This requirement 
is consistent with the VCAA's duty to inform the claimant of 
the information and evidence needed to substantiate the 
claim.  See 38 C.F.R. § 3.159(c) (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the veteran 
provide information referable to any 
previously unobtained in-service clinical 
records from hospitals in Aschaffenburg, 
Frankfurt, and Darmstadt between 1993 and 
1994.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order that she be provided the opportunity 
to obtain and submit those records for VA 
review. 

2.  The RO should closely examine service 
treatment and personnel records, including 
review of the chronology of personnel 
actions, for evidence of a reduction in 
efficiency, problems with authority 
figures, behavior changes or signs or 
symptoms which would suggest that the 
veteran was personally assaulted in 
service.  The RO must determine (in 
accordance with the guidelines for claims 
of PTSD based on personal assault) whether 
any alleged stressor can be found to have 
occurred in service.

3.  If, and only if, the RO finds that an 
in-service stressor occurred, the veteran 
should then be afforded a VA psychiatric 
examination.  Prior to the examination, the 
claims folder must be made available to the 
psychiatrist for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the psychiatrist.  All indicated 
tests and studies, including psychological 
examination/testing, if necessary, are to 
be performed and the examiner should review 
the results of any testing prior to 
completing the report.  All findings should 
be reported in detail.  The RO should 
advise the psychiatrist which stressor(s) 
is (are) verified.  

a.  If PTSD is diagnosed, the examiner 
should identify all elements 
supporting the diagnosis.  The 
examiner should also specifically 
address whether it is at least as 
likely as not (i.e., to a degree of 
probability of 50 percent or more) 
that the PTSD is related to any in-
service stressor, verified by the RO, 
including sexual assault during 
service or,

b.  whether instead the veteran had a 
psychiatric disorder prior to service 
(considering the childhood sexual 
abuse before her enlistment) and, if 
she did, whether it nevertheless was 
aggravated, i.e., made permanently 
worse, during her military service 
beyond its natural progression, 
including from additional sexual 
trauma during her service.  If the 
veteran does not meet the criteria for 
a diagnosis of PTSD due to sexual 
assault in service, the examiner 
should explain why.

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claims by evaluating all evidence 
obtained after the last statement or 
supplemental statement of the case (SSOC) 
was issued.  If the benefit sought on 
appeal remains denied, furnish the veteran 
and her representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


